                   IN THE UNITED STATES DISTRICT COURT
Case 7:20-cv-00630-TTC-RSB  DocumentDISTRICT
                  FOR THE WESTERN    7 Filed 12/07/20 Page 1 of 1 Pageid#: 19
                                              OF VIRGINIA
                                     ROANOKE DIVISION


 QUINTELL KAMAILE SAUNDERS,                        Civil Action No. 7:20-cv-00630
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Thomas T. Cullen
 CHRISTIAN PARKER,                                 United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered October 26, 2020, the court directed plaintiff to submit within 20 days from the

date of the order an inmate account form, and a certified copy of plaintiff’s trust fund account

statement for the six-month period immediately preceding the filing of the complaint, obtained

from the appropriate prison official of each prison at which plaintiff is or was confined during

that six-month period. On November 10, 2020, plaintiff submitted incomplete information. On

November 10, 2020, the court gave plaintiff one last opportunity to cure the deficiencies by

returning the required inmate account information. On November 20, 2020, plaintiff again

returned deficient information. Plaintiff was advised that a failure to comply would result in

dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 7th day of December, 2020.



                                              _______/s/ Thomas T. Cullen___________
                                                      United States District Judge
